Staphen E. Barnes
Rass M, Cellino
Daniel W. Aialla
Richard P, Amico
Richard J. Barnes
Danis J. Bastible
Kaihleen E, Beatty
Alex Bouganim
Dylan J. Brennan
Danilet J. Caffrey
Joseph J. Capatola
Scott D. Carlton
Staphen C. Clocca
Robert J. Cippitalli
Thomas P, Cleere
Michael J, Cooper
Christopher D, D'Amato
Ayblke Donuk
Sandy A. Fazili
Jordan S. Finkelstein
Steven M. Fleckner

Brian A. Goldstein, M.D., J.D.

Igor Grichanik
George R. Gridelli
Timothy R. Hedges

Special Counsel:
John E. Lavelle
Gregory V. Pajak
Ellen B. Sturm

Case 119- Co S ‘Barnes: 1 of 1

 

ATTORNEYS

AT

LAW

The Graybar Building, 420 Lexington Avenue, Suite 2140
New York, New York 10170

Tel: (800) 888-8888

Fax: (877) 227-8020
www.CellinoandBarnes.com

November 8, 2019

VIA ECF
Hon. Paul A. Engelmayer
United States District Court, Southern Disctrict of New York

Thurgood Marshall

United States Courthouse
40 Foley Square

New York, New York 10007

RE:

Index No.: 19-cv-00111-PAE

Dear Hon. Engelmayer:

requests for an adjournment of this conference.

This firm represents Plaintiff in the above-referenced action.

Mark 8, Hudoba

Lisa F. King

Patrick A, Little

John W, Looney
Michaal J. Lovecchlo
Wililam J. Loyd

Brett L. Manske

John C. Murrett, Jr
Michael P. Napolitano
Joshua C. Olmstead
Alexander Palne
Robert J. Peragine
Joshua &, Sandberg
Sean L. Sasso

Robert J. Schrack
Robart Seigal
JohnH, Shields
David E, Silverman
Allan M, Silverstein
Erica B. Tannenbaum
Princess M. Tate-Burriss
Christopher J. Trachiano
doe A. Vazquez
Robert L. Voltz
Michael J, Williams

K. John Wright

David C, Zimmerman

 

 

Daryi P. Ciambella
Chief Operating Officer

Scott K. Rohring
1970 - 2012

Sean P. Kelley
19723 - 2016

Our Client: Robin L. McCoy-Feliu v. Jorge Salega —-61A171595

For the Court's consideration, the undersigned will be out of town on December
16, 2019 as‘such | respectfully request that the case management conference
scheduled for December 16, 2019 be rescheduled. My office has not made any prior

consented to this request.

Thank you for your consideration.

R

r

 
 

PMTB:apl

cc: Johan Obregon @ Callahan & Fusco, LLP-

= submitted,

Counsel for the defendants has

cong “ A
ay I) M.S ht e-$00UVAO?
‘Princess M. Tate-Burriss
(800) 888-8888 x518

K/

The case management conference is rescheduled to
December 12, 2019 at 3:30 p.m.

Pal A. Engphey

SO ORDERED.

 

 

Offices in Buffalo, Rochester, Long Island, and Manhattan

(600) 888-8888

PAUL A. ENGELMAYER
United States District Judge
